MEMORANDUM **
California state prisoner Honesto Bautista Ramos appeals pro se the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir.2003), and we affirm.
Ramos contends that his attorney’s misconduct, including the attorney’s failure to file a timely notice of appeal, entitles him to equitable tolling. We conclude that Ramos has not shown that “extraordinary circumstances” beyond his control made it impossible to file a timely petition. See id. Even assuming attorney misconduct justified equitable tolling through the date on which Ramos admitted he knew that his attorney was not going to complete any work for him, his petition was still filed over two years late.
To the extent that Ramos raises uncertified issues, we construe it as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.